Exhibit 10.62




A request for confidential treatment has been made with respect to the portion
of the following document that is marked with [*CONFIDENTIAL*].  The redacted
portion has been filed separately with the Securities and Exchange Commission.




UNITED NATURAL FOODS, INC.
2004 EQUITY INCENTIVE PLAN


PERFORMANCE UNIT AGREEMENT


 
This Performance Unit Agreement (this “Agreement”) effective as of November 5,
2008, between United Natural Foods, Inc. (the “Company”) and Steven L. Spinner
(the “Participant”), who is an employee of the Company, evidences the award of
Performance Units to the Participant under the United Natural Foods, Inc. 2004
Equity Incentive Plan (the “Plan”).
 
In consideration of services rendered and agreed to be rendered, the Company
makes this Award of Performance Units to the Participant named in the first
sentence of this Agreement.  This Agreement and the issuance or transfer of
shares of the Company’s common stock or payment of cash are conditioned on the
following terms:
 
 
1.
Definitions.

 
All capitalized terms that are not otherwise defined in this Agreement shall
have the meanings set forth in the Plan.
 
 
(a)
Participant, solely for purposes of this Agreement, means the employee
designated above.

 
 
(b)
Performance Criteria means the performance factors and requirements specified in
Section 4 of this Agreement.

 
 
(c)
Performance Period means the period beginning on November 5, 2008 and ending on
August 1, 2010.

 
 
(d)
Performance Unit means a right to receive a payment in the form of a Share or in
the form of cash equal to the Fair Market Value of a Share following the
successful attainment of the Performance Criteria to the satisfaction of the
Committee.

 
 
(e)
Unvested Performance Units means Performance Units granted pursuant to Section 2
of this Agreement as to which the Performance Criteria have not been satisfied
under Section 4 of this Agreement.

 
 
2.
Grant of Performance Units.

 
The Company hereby grants to the Participant, subject to the terms and
conditions set forth in this Agreement and in the Plan, 50,000 Performance
Units, provided that, to the extent that the Participant vests in greater than
one hundred percent (100%) of the Performance Units (as provided in Section 4 of
this Agreement), additional Performance Units will be paid to the
Participant.  A Performance Unit does not represent an equity interest in the
Company and carries no voting or dividend rights.
 

 
 

--------------------------------------------------------------------------------

 

 
3.
Vesting.

 
 
(a)
To the extent that the Performance Criteria set forth in Section 4 of this
Agreement have been satisfied as of the last day of the Performance Period, the
Participant shall vest in the Performance Units awarded under this Agreement and
his rights to the Performance Units shall become nonforfeitable as of the last
day of the Performance Period.  Except as provided in Section 3(b) below, to the
extent that such Performance Criteria have not been satisfied as of the last day
of the Performance Period, any Performance Units awarded under this Agreement
that do not vest shall be canceled immediately and shall not be payable to the
Participant.  Prior to the payment of any Performance Units, the Committee shall
certify in writing (which may be set forth in the minutes of the Committee) the
extent to which the Performance Criteria and all other material terms of this
Agreement have been met.

 
 
(b)
In the event the Participant’s employment with the Company or any of its
Subsidiaries is terminated for any reason within twelve months after the Company
obtains actual knowledge that a Change in Control has occurred, the Participant
shall vest in the 50,000 Performance Units granted under Section 2 of this
Agreement (and, for the avoidance of doubt, no additional Performance Units in
which the Participant may be entitled to vest in accordance with the Performance
Criteria) and his rights to such Performance Units shall become nonforfeitable
as of the date on which his employment is terminated.

 
 
4.
Performance Criteria.

 
The Performance Criteria are set forth in Exhibit A to this Agreement.
 
 
5.
Payment.

 
 
(a)
The Company shall issue to the Participant one Share, or at the Committee’s
discretion shall pay to the Participant the Fair Market Value of one Share, for
each Performance Unit which has become vested with respect to a Performance
Period pursuant to Section 3 of this Agreement. Such payment shall be made no
later than March 15th of the calendar year next following the calendar year in
which the Performance Period ends.

 
 
(b)
If the Participant dies after vesting pursuant to Section 3 of this Agreement
but before the Company makes the payment described in subsection (a), above,
such payment shall be made to the Participant’s duly designated Beneficiary
according to the same schedule as described above.

 
 
6.
Termination of Employment.

 
Except as provided in Section 3(b) above, if the Participant’s employment with
the Company terminates for any reason prior to the expiration of the Performance
Period, all then-Unvested Performance Units shall be canceled immediately and
shall not be payable to the Participant.
 

 
-2-

--------------------------------------------------------------------------------

 

 
7.
Withholding.

 
The Participant acknowledges and agrees that the Company has the right to deduct
from payments of any kind otherwise due to the Participant or his Beneficiary
any federal, state or local taxes of any kind required by law to be withheld
with respect to the grant to the Participant of the Performance Units or payment
to the Participant or his Beneficiary in accordance with Section 5 of this
Agreement, and to require that the Company be paid the amount of any federal,
state or local taxes required by law to be withheld.
 
 
8.
Amendment.

 
The Committee may in its sole discretion amend, modify or terminate this
Agreement, including, but not limited to, an action substituting another Award
of the same or a different type or changing the Performance Period, except to
the extent such amendment would increase the amount of compensation that would
otherwise be due upon attainment of the goal, within the meaning of Treas. Reg.
§ 1.162-27(e)(2)(iii)(A). Except as otherwise provided in the Plan or in this
Agreement or to the extent necessary to conform this Agreement to mandatory
provisions of applicable federal or state laws, regulations or rulings,
including but not limited to Section 409A of the Code, the Committee shall
obtain the Participant’s consent before it amends this Agreement in a manner
that adversely affects the Participant’s rights or benefits under this
Agreement.  Except as otherwise provided in this Section 8 or in the Plan, this
Agreement may not be amended or modified except by a written instrument executed
by the parties hereto.
 
 
9.
Determinations by the Committee.

 
Determinations by the Committee shall be final, binding and conclusive with
respect to the interpretation of the Plan and this Agreement.
 
 
10.
Provisions of the Plan.

 
This grant is subject to the provisions of the Plan, which is incorporated into
this Agreement by reference and a copy of which is furnished to the Participant
with this Agreement (or which previously has been furnished to the
Participant).  This Agreement, read together with the Plan, represents the
entire understanding and agreement between the Company and the Participant, and
shall supersede any prior agreement and understanding between the parties with
respect to the matters contained herein.
 
 
11.
Notices and Payments.

 
Any notice required or permitted to be given to the Participant or his
Beneficiary under this Agreement shall be in writing and shall be deemed
effective upon personal delivery or upon deposit in the United States mail with
postage and fees prepaid.  Any notice or communication required or permitted to
be given to the Company under this Agreement shall be in writing and shall be
deemed effective only upon receipt by the Secretary of the Company at the
Company’s principal office.
 

 
-3-

--------------------------------------------------------------------------------

 

 
12.
Waiver.

 
The waiver by the Company of any provision of this Agreement at any time or for
any purpose shall not operate as or be construed to be a waiver of the same or
any other provision of this Agreement at any subsequent time or for any other
purpose.
 
 
13.
Governing Law.

 
The validity and construction of this Agreement shall be governed by the laws of
the State of Delaware, excluding any conflicts or choice of law rules or
principles that might otherwise refer construction or interpretation of any
provision of this Agreement to the substantive law of another jurisdiction.
 

 
-4-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer of the Company, and the Participant has accepted and signed this
Agreement, all on the day and year first mentioned above.
 





 
UNITED NATURAL FOODS, INC.
                   
By:
/s/  Mark E. Shamber       
 
Title:
Vice President, Chief Financial
   
Officer and Treasurer
                               
___/s/  Steven L. Spinner___________
 
Steven L. Spinner


 
-5-

--------------------------------------------------------------------------------

 

EXHIBIT A


PERFORMANCE CRITERIA
















[*CONFIDENTIAL*]
 
 
 